TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00336-CR


                                Benjamin Williams, Appellant

                                                v.

                                 The State of Texas, Appellee


                FROM THE 264TH DISTRICT COURT OF BELL COUNTY,
           NO. FR82299, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING


                           MEMORANDUM OPINION


               Appellant Benjamin Williams seeks to appeal a judgment of conviction for

Accident Involving Serious Bodily Injury - Failure to Stop and Render Aid. See Tex. Transp. Code

§ 550.021(c)(l)(B). The trial court has certified that appellant has waived the right of appeal.

Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Jurisdiction

Filed: August 10, 2021

Do Not Publish